DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., [US 2014/0117825] in view of KR20000016423 and Lindberg [US 2,920,682].   Lee teaches of an air conditioner ((20) – fig. 13 for example) comprising: a first frame (21); and a second frame (23) rotatably / hingedly coupled to the first frame; but Lee does not disclose particulars of the coupling arrangement between the two frames as prescribed by applicant {i.e., the first frame as having a first recess formed around a periphery of the through-hole and recessed in the second direction and the second frame as having a second recess corresponding to the first recess of the first frame, along with a burring portion and separate fastening member}.  Concerning aspects of these features, KR`423 is cited as an evidence reference for the known use of a coupled arrangement (fig. 3 for instance – viewing upside down orients the structure to mimic applicant’s depiction of fig. 7) where a first frame (21) comprises a first recess (27) formed around a periphery of a through-hole (26) and recessed in a second direction (corresponding to the insertion direction of a fastener (30)) relative to a second frame (11), the second frame including a burring portion (18) which could be in the form of a stepped portion as shown in fig. 4 having a smaller diameter portion (206) for instance, wherein the burring portion (portion of (206) for example) can be inserted into the through-hole of the first frame, the burring portion protrudes in the first direction, and a burring hole (16 / 205) formed by the burring portion, and a fastening member (30) inserted into the burring hole in a second direction opposite the first direction; while Lindberg is cited as an evidence reference for the known technique of utilizing first and second mating recesses (17, 18) relating to a first frame (11) and a second frame (12) for locating purposes in order to easily mount one frame onto the other frame.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling assembly of Lee’s device in view of KR`423’s through-hole with a recess configuration because this arrangement would provide the prior art device with an alternative coupling means whereby two distinct frames can be conveniently secured together via a single fastener while the head of the fastener would not be as pronounced from the surface of the first frame since the recess would allow the head to sit lower within the first frame thereby enhancing the aesthetic appeal to a user while minimizing the extent of frame protruding projections.  Additionally, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling assembly of the combined prior art in view of Lindberg’s teaching because the use of a mating second recess formed around the periphery of the burring portion within the second frame would aid in the coupling of the two frames since both recessed areas would mate accordingly, relative to the remaining flat adjacent surfaces, thereby providing a convenient location means by which one frame is positively seated relative to the other frame prior to securement of the two frames together via the fastener.  Regarding Claim 4, as modified, the fastening member can be arranged to be spaced apart from the first frame so as to not be in contact with the first frame (such as when the fastener is not fully seated within the burring portion).  Regarding Claim 5, as modified, wherein the body of the fastening member (30) further comprises a thread (shown – fig. 3 of KR`423) formed on an outer surface thereof.  Regarding Claim 6, as modified, a diameter of the body of the fastening member is greater than a diameter of the burring hole (deemed conventional due to the thickness of the thread(s)).  Regarding Claim 7, as modified, a diameter of the through-hole is less than the diameter of the head to prevent the fastening member from passing through the through-hole (shown).  Regarding Claim 12, the air conditioner further includes a first printed circuit board assembly (2) and a second printed circuit board assembly (3) different from the first printed circuit board assembly, 30wherein the first printed circuit board assembly is mounted to the first frame, and the second printed circuit board assembly is mounted to the second frame (note [0062] for example as applicable to fig. 13 of Lee).  Regarding Claim 20, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments do not apply to the combination of references, as mapped, within the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




JOH
July 21, 2022

/James O Hansen/Primary Examiner, Art Unit 3637